UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6641


JAMES MORGAN,

                    Petitioner - Appellant,

             v.

WARDEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-00277-LO-TCB)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Morgan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Morgan, a federal prisoner, appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Morgan v. Warden, No. 1:19-cv-

00277-LO-TCB (E.D. Va. filed Apr. 15, 2019 & entered Apr. 16, 2019). We deny

Morgan’s motion to amend. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2